 
FORM OF
 
REGISTRATION RIGHTS AGREEMENT
 
dated as of
 
__________________, 2007
 
among
 
NTR ACQUISITION CO.
 
and
 
OCCIDENTAL PETROLEUM INVESTMENT CO.
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
SECTION 1. DEFINITIONS
   
1
 
SECTION 2. REGISTRATION RIGHTS
   
4
 
SECTION 3. MISCELLANEOUS
   
19
 

 

i

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
______________________, 2007, by and among NTR ACQUISITION CO., a Delaware
corporation (the “Company”) and OCCIDENTAL PETROLEUM INVESTMENT CO., a
California corporation (“Occidental”).
 
WHEREAS, Occidental owns [_____] shares (the “Shares”) of the Company’s Senior
Convertible Preferred Stock, $1000 liquidation preference per share, par value
$0.0001 per share, convertible into the Company’s common stock, par value $0.001
per share (the “Common Stock,” collectively, the “Securities”), all of which
were acquired by private placement;
 
WHEREAS, Occidental may in certain circumstances and subject to certain transfer
and other restrictions transfer (or cause to be transferred) some or all of the
Securities to transferees who, on consummation of such transfer, hold not less
than 10% of the Securities owned by Occidental on the date hereof (each, a
“Permitted Transferee”);
 
WHEREAS, Occidental and the Company desire to enter into this Agreement to
provide Occidental with certain rights relating to the registration of the
Securities, and to provide for any Permitted Transferees who receive Securities
from time to time with the ability to accede to this agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
SECTION 1. DEFINITIONS
 
1.1. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
 
“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure, in the good faith judgment of the chief executive officer or
principal financial officer of the Company after consultation with counsel to
the Company, (i) would be required to be made in any Registration Statement or
prospectus in order for the applicable Registration Statement or prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein (in the case of any prospectus and
any preliminary prospectus, in light of the circumstances under which they were
made) not misleading, (ii) would not be required to be made at such time if the
Registration Statement were not being filed and (iii) the Company has a bona
fide business purpose for not publicly making it.


“Agreement” has the meaning set forth in the preamble hereto.
 
1

--------------------------------------------------------------------------------


 
“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which the banking institutions in the City of New York are authorized or
obligated by law or executive order to close.
 
“Common Stock” has the meaning set forth in the recitals.
 
“Company” has the meaning set forth in the preamble and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.
 
“Demand Registration” has the meaning set forth in Section 2.2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
 
“holder” or “holders” means any holder or holders of Registrable Securities who
is a party hereto or who otherwise agrees in writing to be bound by the
provisions of this Agreement pursuant to Section 3.3.
 
“Incidental Registration” has the meaning set forth in Section 2.3(a).
 
“Initial Business Combination” means the acquisition by the Company, through a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or other similar business combination, of one or more businesses
or assets in the energy industry.
 
“Loss” has the meaning set forth in Section 2.9(a).
 
“NASD” means the National Association of Securities Dealers, Inc.
 
“Occidental” has the meaning set forth in the preamble hereto.
 
“Permitted Transferee” has the meaning set forth in the recitals hereto.
 
“Person” shall be construed as broadly as possible and shall include an
individual, corporation, association, partnership (including a limited liability
partnership or a limited liability limited partnership), limited liability
company, estate, trust, joint venture, unincorporated organization or a
government or any department, agency or political subdivision thereof.
 
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.
 
2

--------------------------------------------------------------------------------




“Registrable Securities” means the Shares and the shares of Common Stock
issuable upon conversion of the Shares after the Release Date; provided,
however, that any of the foregoing securities shall cease to be Registrable
Securities to the extent that (i) a Registration Statement with respect to their
sale has been declared effective under the Securities Act and they have been
sold, transferred, disposed of or exchanged pursuant to such Registration
Statement, (ii) they have been otherwise transferred pursuant to Rule 144 under
the Securities Act (or any similar rule or regulation then in force), new
certificates for them not bearing a legend restricting transfer under the
Securities Act shall have been delivered by the Company and they may be publicly
resold without volume or method of sale restrictions without registration under
the Securities Act or (iii) they have ceased to be outstanding. For purposes of
this Agreement, the shares of Common Stock issuable upon conversion of the
Shares shall constitute one “class” of Registrable Securities and the Shares
shall constitute another class of Registrable Securities; provided that no
Registrable Securities shall be part of the relevant class until the Release
Date. A “percentage” (or a “majority”) of the Registrable Securities or any
class thereof (or, where applicable, of any other securities) shall be
determined based on the total number of such securities outstanding at the
relevant time.
 
“Registration” means a registration of the Company’s securities for sale to the
public under a Registration Statement.
 
“Registration Statement” means any registration statement (other than a
registration statement on Form S-4 or Form S-8) of the Company for a public
offering of the Company’s securities filed with, or to be filed with, the SEC
under the rules and regulations promulgated under the Securities Act, including
the prospectus, amendments and supplements to such registration statement,
including post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement.
 
“Release Date” means the date that is 180 days from the date the Company
completes its Initial Business Combination.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities” has the meaning set forth in the recitals.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.
 
“Shares” has the meaning set forth in the recitals.
 
“Underwritten Offering” means a registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.


1.2. General Interpretive Principles.
 
Whenever used in this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, any noun or pronoun shall be deemed to
include the plural as well as the singular and to cover all genders. The name
assigned to this Agreement and the section captions used herein are for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect hereof. Unless otherwise specified, the terms “hereof,”
“herein,” “hereunder” and similar terms refer to this Agreement as a whole
(including the exhibits, schedules and disclosure statements hereto), and
references herein to Sections refer to Sections of this Agreement. Any reference
to included items shall be understood to be without limitation to the items
listed.
 
3

--------------------------------------------------------------------------------


 
SECTION 2. REGISTRATION RIGHTS 
 
2.1. Registrations on Form S-3.
 
(a) Filing. The holders of Registrable Securities may at any time and from time
to time on or after the Release Date, request in writing that the Company
register the resale of any or all of such Registrable Securities on Form S-3 or
a successor or other appropriate, similar short-form registration which may be
available at such time (“Form S-3”); provided, however, that (i) the Company
shall not be obligated to effect such request through an Underwritten Offering
and (ii) the Company shall not be obligated to effect such a request if the
Company has within the preceding six (6) months effected a registration on Form
S-3. Upon receipt of such written request, the Company will promptly give
written notice of the proposed registration to all other holders of Registrable
Securities, and, as soon as practicable thereafter, effect the registration of
all or such portion of such holder’s or holders’ Registrable Securities as are
specified in such request, together with all or such portion of the Registrable
Securities of any other holder or holders joining in such request as are
specified in a written request given within fifteen (15) business days after
receipt of such written notice from the Company; provided, however, that the
Company shall not be obligated to effect any such registration pursuant to this
Section 2.1: (i) if Form S-3 is not available for such offering; or (ii) if the
holders of the Registrable Securities, together with the holders of any other
securities of the Company entitled to inclusion in such registration, propose to
sell Registrable Securities at an aggregate offering price to the public of less
than $500,000. Registrations effected pursuant to this Section 2.1 shall not be
counted as Demand Registrations effected pursuant to Section 2.2.
 
(b) Suspension of Registration. If the filing, initial effectiveness or
continued use of Form S-3 at any time would require the Company to make an
Adverse Disclosure or would require the inclusion in such Form S-3 of financial
statements that are unavailable to the Company for reasons beyond the Company’s
control, the Company may, upon giving prompt written notice of such action to
the holders, delay the filing or initial effectiveness of, or suspend use of,
the Form S-3 for the shortest period of time determined in good faith by the
Company to be necessary for such purpose. In the event the Company exercises its
rights under the preceding sentence, the holders agree to suspend, immediately
upon their receipt of the notice referred to above, their use of the prospectus
relating to the registration on such Form S-3 in connection with any sale or
offer to sell Registrable Securities and agree not to disclose to any other
Person the fact that the Company has exercised such rights or any related facts
except as may be required by law, rule or stock exchange requirement. The
Company shall immediately notify the holders on the expiration of any period
during which it exercised its rights under this Section 2.1(b).
 
4

--------------------------------------------------------------------------------


 
2.2. Demand Registrations.
 
(a) Demand by Holders. (i) At any time and from time on or after the applicable
Release Date, the holders of not less than a majority of any class of the
Registrable Securities may make a written request to the Company for
registration of all or part of each such class of Registrable Securities held by
those holders; provided that the estimated market value of the Registrable
Securities of all classes to be so registered thereunder is at least $500,000 in
the aggregate. Any such requested registration shall be referred to as a “Demand
Registration.” Each request for a Demand Registration shall specify the
class(es) and aggregate amount(s) of Registrable Securities to be registered and
the intended methods of distribution thereof.
 
(ii) Within five (5) business days following receipt of any request for a Demand
Registration, the Company shall deliver written notice of such request to all
other holders of Registrable Securities of the class or classes to be
registered. Thereafter, the Company shall include in such Demand Registration
any additional Registrable Securities of each such class which the holder or
holders thereof have requested in writing be included in such Demand
Registration; provided that all such requests have been received by the Company
within ten (10) business days of the Company’s having sent the applicable notice
to such holder or holders (each such holder, including the holder of Registrable
Securities identified in such Demand Registration, a “Demanding Holder”). All
such requests shall specify the class and aggregate amount of Registrable
Securities to be registered and the intended method of distribution. The Company
may include in such registration additional securities of the class or classes
of the Registrable Securities to be registered thereunder, including securities
to be sold for the Company’s own account or for the account of Persons who are
not holders of Registrable Securities.
 
(iii) As promptly as practicable, and, in any event, within sixty (60) days
following receipt of a request for a Demand Registration, the Company shall file
a Registration Statement relating to such Demand Registration and thereafter the
Company shall use its reasonable best efforts to cause such Registration
Statement to be declared effective under the Securities Act.
 
(b) Limitation on Demand Registrations. In no event shall the Company be
required to effect more than two (2) Demand Registrations.
 
(c) Demand Withdrawal. A holder may withdraw its Registrable Securities from a
Demand Registration at any time. If all holders withdraw, or holders withdraw
Registrable Securities from a Demand Registration in such amounts that the
Registrable Securities of all classes that remain covered by the relevant
Registration Statement have an estimated market value of less than $500,000, the
Company shall cease all efforts to secure registration and such registration
shall be deemed a Demand Registration for purposes of Section 2.2(b) unless the
withdrawal is based on the reasonable determination of the Demanding Holders
that there has been, since the date of such request, a material adverse change
in the business or prospects of the Company or in general market conditions. In
the event that a withdrawal by Demanding Holders is based upon material adverse
information relating to the Company that is different from the information known
or reasonably available to the Demanding Holders at the time of their request
for a Demand Registration, such registration shall not be counted as a Demand
Registration.
 
5

--------------------------------------------------------------------------------


 
(d) Effective Registration. The Company shall be deemed to have effected a
Demand Registration if the applicable Registration Statement is declared
effective by the SEC and remains effective for not less than 180 days (or such
shorter period as will terminate when all Registrable Securities covered by such
Registration Statement have been sold or withdrawn) plus such number of days as
the Company exercises its rights under Section 2.2(e) and the Company has
complied with all of its obligations under this Agreement with respect thereto;
provided, however, that if, after such Registration Statement has been declared
effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the SEC or
any other governmental agency or court, the Registration Statement with respect
to such Demand Registration will be deemed not to have been declared effective,
unless and until, (i) such stop order or injunction is removed, rescinded or
otherwise terminated, and (ii) holders of a majority of the relevant class or
classes of Registrable Securities thereafter elect to continue the offering;
provided, further, that the Company shall not be obligated to file a second
Registration Statement until a Registration Statement that has been filed is
counted as a Demand Registration or is terminated.
 
(e) Suspension of Registration. If the filing, initial effectiveness or
continued use of a Registration Statement in respect of a Demand Registration at
any time would require the Company to make an Adverse Disclosure or would
require the inclusion in such Registration Statement of financial statements
that are unavailable to the Company for reasons beyond the Company’s control,
the Company may, upon giving prompt written notice of such action to the
holders, delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement for the shortest possible period of time determined in
good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the prospectus relating to the Demand Registration in connection with any
sale or offer to sell Registrable Securities. The Company shall immediately
notify the holders of the expiration of any period during which it exercised its
rights under this Section 2.2(e).
 
(f) Underwritten Offering. If the holders of not less than a majority of the
Registrable Securities of any class that is included in any offering pursuant to
a Demand Registration so elect, the offering of all of the Registrable
Securities of that class shall be in the form of an Underwritten Offering and
the right of any holder to include Registrable Securities of that class in the
Demand Registration shall be conditioned upon such holder’s participation in the
Underwritten Offering. The holders of a majority of the class of Registrable
Securities included in such Underwritten Offering shall, in consultation with
the Company, have the right to select the managing underwriter or underwriters
for the offering, subject to the right of the Company should it so choose to
select one co-managing underwriter reasonably acceptable to such holders. All
holders proposing to distribute their Registrable Securities through such an
underwriting shall enter into an underwriting agreement in customary form with
the underwriter(s) selected for such underwriting.
 
6

--------------------------------------------------------------------------------


 
(g) Reduction of Offering. If the managing underwriter or underwriters of a
proposed Underwritten Offering of a class of Registrable Securities included in
a Demand Registration, inform the holders of such Registrable Securities and the
Company (or the holders of Registrable Securities who have requested the Demand
Registration in the case of a Demand Registration that is not being
underwritten, inform the Company) in writing that, in its or their opinion, the
number of securities of such class requested to be included in such Demand
Registration, including securities of the Company for its own account or for the
account of other Persons who are not holders of Registrable Securities that the
Company desires to sell and any securities as to which registration has been
requested pursuant to written piggy-back registration rights (as described in
Section 2.3), exceeds the maximum dollar amount or maximum number of securities,
as applicable, that can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the class of
securities offered or the market for the class of securities offered (such
maximum dollar amount or maximum number of securities, as applicable, the
“Maximum Number of Securities”), then the Company shall include in such
registration:
 
(i) first, Registrable Securities as to which Demand Registration has been
requested by the Demanding Holders, in an amount up to but not exceeding the
Maximum Number of Securities (allocated pro rata among the holders who have
requested participation in the Demand Registration, based, for each such holder,
on the percentage derived by dividing (x) the number of Registrable Securities
of such class which such holder has requested to include in such Demand
Registration by (y) the aggregate number of Registrable Securities of such class
which all such holders have requested to include);
 
(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), securities that the Company desires to
sell that can be sold without exceeding the Maximum Number of Securities;
 
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), securities for the account of
other Persons that the Company is obligated to register pursuant to written
contractual arrangements with such Persons and that can be sold without
exceeding the Maximum Number of Securities; and
 
(iv) fourth, to the extent that the Maximum Number of Securities have not been
reached under the foregoing clauses (i), (ii), and (iii), securities that other
security holders of the Company desire to sell that can be sold without
exceeding the Maximum Number of Securities.
 
To the extent that any Registrable Securities requested to be registered are
excluded pursuant to the foregoing provisions, the holders shall have the right
to one additional Demand Registration under this Section 2.2.
 
7

--------------------------------------------------------------------------------


 
(h) Registration Statement Form. Registrations under this Section 2.2 shall be
on such appropriate registration form of the SEC (i) as shall be selected by the
Company and as shall be reasonably acceptable to the holders of a majority of
each class of Registrable Securities requesting participation in the Demand
Registration and (ii) as shall permit the disposition of the Registrable
Securities in accordance with the intended method or methods of disposition
specified in the applicable holders’ requests for such registration.
Notwithstanding the foregoing, if, pursuant to a Demand Registration, (x) the
Company proposes to effect registration by filing a Registration Statement on
Form S-3, (y) such registration is in connection with an Underwritten Offering
and (z) the managing underwriter or underwriters shall advise the Company in
writing that, in its or their opinion, the use of another form of registration
statement (or the inclusion, rather than the incorporation by reference, of
information in the prospectus related to a Registration Statement on Form S-3)
is of material importance to the success of such proposed offering, then such
registration shall be effected on such other form (or such information shall be
so included in such prospectus).
 
2.3. Incidental Registrations (“Piggy-Back” Registrations).
 
(a) Participation. (i) If at any time on or after the Release Date, the Company
proposes to file a Registration Statement with respect to any offering of its
securities for its own account or for the account of any holders of its
securities (or by the Company and by security holders of the Company, including,
without limitation, pursuant to Section 2.2), other than (A) a registration of
securities relating solely to an offering and sale to employees or directors of
the Company pursuant to any employee stock plan or other employee benefit plan
arrangement, (B) a registration on Form S-4 or S-8 or any successor form to such
forms, (C) an exchange offer or offering of securities solely to the Company’s
existing shareholders, (D)  a dividend reinvestment plan, or (E) solely in
connection with a merger, consolidation or non-capital raising bona fide
business transaction, then, as soon as practicable (but in no event less than
ten (10) business days prior to the proposed date of filing such Registration
Statement), the Company shall give written notice of such proposed filing to all
holders of Registrable Securities, which notice shall describe the amount and
class of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing underwriter or underwriters,
if any, of the offering, and such notice shall offer the holders of such
Registrable Securities the opportunity to register such number of Registrable
Securities as each such holder may request in writing (an “Incidental
Registration”). Subject to Section 2.3(b), the Company shall include in such
Registration Statement all such Registrable Securities requested to be included
therein within five (5) business days after the receipt by such holder of any
such notice, on the same terms and conditions as any similar securities of the
Company. If at any time after giving written notice of its intention to register
any securities and prior to the effective date of the Registration Statement
filed in connection with such registration, the Company shall determine for any
reason not to register or to delay registration of such securities, the Company
may, at its election, give written notice of such determination to each holder
of Registrable Securities and, (x) in the case of a determination not to
register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration, and (y) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities for the same period as the delay in registering such
other securities.
 
8

--------------------------------------------------------------------------------


 
(ii) If the offering pursuant to an Incidental Registration is to be an
Underwritten Offering, then each holder making a request for its Registrable
Securities to be included therein must, and the Company shall use its best
efforts to make such arrangements with the underwriters so that each such holder
may, participate in such Underwritten Offering on the same terms and conditions
as the Company and other Persons selling securities in such Underwritten
Offering. If the offering pursuant to such registration is to be on any other
basis, then each holder making a request for an Incidental Registration pursuant
to this Section 2.3(a) must participate in such offering on such basis.
 
(iii) Each holder of Registrable Securities shall be permitted to withdraw all
or part of such holder’s Registrable Securities from an Incidental Registration
at any time;
 
(b) Reduction of Incidental Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of a class of securities
included in an Incidental Registration (or in the case of an Incidental
Registration not being underwritten, the Company) informs the holders of
Registrable Securities of any class sought to be included in such registration
in writing that, in its or their opinion, the total amount or kind of securities
which such holders and any other Persons intend to include in such offering
exceeds the number which can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
class or classes of the securities offered or the market for the class or
classes of securities offered or the Company’s common stock, then the securities
of each class to be included in such registration shall be allocated as follows:
 
(i) if the registration is undertaken for the Company’s account: (x) first, the
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Securities and (y) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (x),
securities, if any, including the Registrable Securities, as to which
registration has been requested pursuant to written contractual incidental
registration rights of security holders (including this Agreement) that can be
sold without exceeding the Maximum Number of Securities (pro rata in accordance
with the number of shares or other securities which each such Person has
actually requested to be included in such registration);
 
(ii) if the registration is a demand registration undertaken by Persons with
demand rights pursuant to a written contractual arrangement other than this
Agreement, (w) first, securities for the account of the demanding Persons that
can be sold without exceeding the Maximum Number of Securities, (x) second, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clause (w), securities that the Company desires to sell and that can
be sold without exceeding the Maximum Number of Securities, (y) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (w) and (x), securities (including the Registrable Securities)
as to which registration has been requested pursuant to a written contractual
incidental registration rights of security holders (including this Agreement)
that can be sold without exceeding the Maximum Number of Securities (pro rata in
accordance with the number of shares or other securities which each such Person
has actually requested to be included in such registration), and (z) fourth, to
the extent that the Maximum Number of Securities have not been reached under the
foregoing clauses (w), (x) and (y), securities that other security holders
desire to sell without exceeding the Maximum Number of Securities.
 
9

--------------------------------------------------------------------------------


 
2.4. Registration Procedures
 
(a) In connection with the Company’s registration obligations in this Agreement,
the Company will, subject to the limitations set forth herein, use its
reasonable best efforts to effect any such registration so as to permit the sale
of the applicable Registrable Securities in accordance with the intended method
or methods of distribution thereof as expeditiously as reasonably practicable,
and in connection therewith the Company will:
 
(i) before filing a Registration Statement or prospectus, or any amendments or
supplements thereto and in connection therewith, furnish to the underwriter or
underwriters, if any, and to the holders of the Registrable Securities included
in such registration, and such holders’ legal counsel, copies of all documents
prepared to be filed, which documents will be subject to the review of such
underwriters and such holders and their counsel and, except in the case of an
Incidental Registration under Section 2.3, will not file any Registration
Statement or prospectus or amendments or supplements thereto to which a majority
of such holders or the underwriter or underwriters, if any, shall reasonably
object;
 
(ii) prepare and file with the SEC such amendments or supplements to the
applicable Registration Statement or prospectus as may be (A) reasonably
requested by any participating holder (to the extent such request relates to
information relating to such holder), (B) necessary to keep such registration
effective for the period of time required by this Agreement or (C) reasonably
requested by the holders of a majority of any class of the participating
Registrable Securities;
 
(iii) notify the selling holders of Registrable Securities and the managing
underwriter or underwriters, if any, and (if requested) confirm such advice in
writing, as soon as reasonably practicable after notice thereof is received by
the Company (A) when the applicable Registration Statement or any amendment
thereto has been filed or becomes effective and when the applicable prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the SEC or any request by the SEC or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement or prospectus or for additional information, (C) of the issuance by
the SEC or any other governmental agency or court of any stop order suspending
the effectiveness of such Registration Statement or any order preventing or
suspending the use of any preliminary or final prospectus or the initiation or
threat of any proceedings for such purposes and (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for offering or sale in any jurisdiction or the
initiation;
 
10

--------------------------------------------------------------------------------


 
(iv) promptly notify each selling holder of Registrable Securities and the
managing underwriter or underwriters, if any, when the Company becomes aware of
the happening of any event as a result of which the applicable Registration
Statement or prospectus (as then in effect) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein (in the case of the prospectus and any preliminary prospectus, in light
of the circumstances under which they were made) not misleading or, if for any
other reason it shall be necessary to amend or supplement such Registration
Statement or prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC an amendment or supplement to such Registration Statement or
prospectus which will correct such statement or omission or effect such
compliance;
 
(v) make every reasonable effort to prevent, or obtain at the earliest possible
moment the withdrawal of, any stop order with respect to the applicable
Registration Statement or other order suspending the use of any preliminary or
final prospectus;
 
(vi) promptly incorporate in a prospectus supplement or post-effective amendment
to the applicable Registration Statement such information as the managing
underwriter or underwriters, if any, or the holders of a majority of the
Registrable Securities of the class being sold agree should be included therein
relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such prospectus supplement or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such prospectus supplement or
post-effective amendment;
 
(vii) furnish to each selling holder of Registrable Securities and each managing
underwriter, if any, without charge, as many conformed copies as such holder or
managing underwriter may reasonably request of the applicable Registration
Statement;
 
(viii) deliver to each selling holder of Registrable Securities and each
managing underwriter, if any, without charge, as many copies of the applicable
prospectus (including each preliminary prospectus) as such holder or managing
underwriter may reasonably request (its being understood that the Company
consents to the use of the prospectus by each of the selling holders of
Registrable Securities and the underwriter or underwriters, if any, in
connection with the offering and sale of the Registrable Securities covered by
the prospectus) and such other documents as such selling holder or managing
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by such holder or underwriter;
 
(ix) on or prior to the date on which the applicable Registration Statement is
declared effective, use its reasonable best efforts to register or qualify such
Registrable Securities for offer and sale under the securities or “Blue Sky”
laws of each state and other jurisdiction of the United States, as any such
selling holder or underwriter, if any, or their respective counsel reasonably
requests in writing, and do any and all other acts or things reasonably
necessary or advisable to keep such registration or qualification in effect so
as to permit the commencement and continuance of sales and dealings in such
jurisdictions for as long as may be necessary to complete the distribution of
the Registrable Securities covered by the Registration Statement; provided,
however, that the Company will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;
 
11

--------------------------------------------------------------------------------


 
(x) cooperate with the selling holders of Registrable Securities and the
managing underwriter, underwriters or agent, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends;
 
(xi) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
certificates shall be in a form eligible for deposit with The Depository Trust
Company;
 
(xii) obtain for delivery to the holders of each class of Registrable Securities
being registered and to the underwriter or underwriters, if any, an opinion or
opinions from counsel for the Company dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement, in customary form, scope and
substance, at a minimum to the effect that the Registration Statement has been
declared effective and that no stop order is in effect, which counsel and
opinions shall be reasonably satisfactory to a majority of the holders of each
such class and underwriter or underwriters, if any, and their respective
counsel;
 
(xiii) in the case of an Underwritten Offering, obtain for delivery to the
Company and the underwriter or underwriters, if any, with copies to the holders
of Registrable Securities included in such registration, such cold comfort
letter(s) from the Company’s independent registered public accounting firm in
customary form and covering such matters of the type customarily covered by cold
comfort letters as the managing underwriter or underwriters reasonably request;
 
(xiv) cooperate with each seller of Registrable Securities and each underwriter
or agent, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the NASD;
 
(xv) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable (but not more than 15 months) after the effective
date of the applicable Registration Statement, an earnings statement satisfying
the provisions of Section 11(a) of the Securities Act and the rules and
regulations promulgated thereunder;
 
(xvi) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;
 
(xvii) cause all Registrable Securities of a class covered by the applicable
Registration Statement to be listed on each securities exchange on which any of
the Company’s securities of such class are then listed or quoted and on each
inter-dealer quotation system on which any of the Company’s securities of such
class are then quoted;
 
12

--------------------------------------------------------------------------------


 
(xviii) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the holders
of a majority of the Registrable Securities of each class covered by the
applicable Registration Statement, by any managing underwriter or underwriters
participating in any disposition to be effected pursuant to such Registration
Statement and by any attorney, accountant or other agent retained by such
sellers or any such managing underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Company, and cause
all of the Company’s officers, directors and employees and the independent
public accountants who have certified its financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration Statement as shall be
necessary to enable them to exercise their due diligence responsibility (subject
to the entry by each party referred to in this clause (xviii) into customary
confidentiality agreements in a form reasonably acceptable to the Company); and
 
(xix) in the case of an Underwritten Offering, cause senior executive officers
of the Company to participate in customary “road show” presentations that may be
reasonably requested by the managing underwriter in any such Underwritten
Offering and otherwise to facilitate, cooperate with, and participate in each
proposed offering contemplated herein and customary selling efforts related
thereto.
 
(b) The Company may require each selling holder of Registrable Securities as to
which any registration is being effected to furnish to the Company such
information regarding the distribution of such Securities and such other
information relating to such holder and its ownership of the applicable
Registrable Securities as the Company may from time to time reasonably request
and as is reasonably required in connection with any registration, qualification
or compliance referred to in this Agreement. Each holder of Registrable
Securities agrees to furnish such information to the Company and to cooperate
with the Company as necessary to enable the Company to comply with the
provisions of this Agreement. The Company shall have the right to exclude any
holder that does not comply with the preceding sentence from the applicable
registration.
 
2.5. Underwritten Offerings.
 
(a) Underwriting Agreements. If requested by the underwriters for any
Underwritten Offering requested by holders pursuant to Sections 2.1 or 2.2, the
Company and the holders of Registrable Securities to be included therein shall
enter into an underwriting agreement with such underwriters, such agreement to
be reasonably satisfactory in substance and form to the Company, the holders of
a majority of each class of the Registrable Securities to be included in such
Underwritten Offering and the underwriters, and to contain such terms and
conditions as are generally prevailing in agreements of that type, including,
without limitation, indemnities no less favorable to the recipient thereof than
those provided in Section 2.9. The holders of any Registrable Securities to be
included in any Underwritten Offering pursuant to Section 2.3 shall enter into
such an underwriting agreement at the request of the Company. All of the
representations and warranties and the other agreements by and on the part of
the Company to and for the benefit of the underwriters included in any such
underwriting agreement shall also be made to and for the benefit of such
holders, and any or all of the conditions precedent to the obligations of the
underwriters under such underwriting agreement shall be conditions precedent to
the obligations of such holders. No holder shall be required in any such
underwriting agreement to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such holder, such holder’s Registrable
Securities, such holder’s intended method of distribution and any other
representations required by law.
 
13

--------------------------------------------------------------------------------


 
(b) Price and Underwriting Discounts. In the case of an Underwritten Offering
requested by holders pursuant to Sections 2.1 or 2.2, the price, underwriting
discount and other financial terms of the related underwriting agreement for
each class of Registrable Securities shall be determined by the holders of a
majority of such class of Registrable Securities. In the case of any
Underwritten Offering pursuant to Section 2.3, such price, discount and other
terms shall be determined by the Company, subject to the right of the holders to
withdraw their request to participate in the registration pursuant to
Section 2.3(a)(iii) after being advised of such price, discount and other terms.
 
(c) Participation in Underwritten Offerings. No Person may participate in an
Underwritten Offering unless such Person (i) agrees to sell such Person’s
securities on the basis provided in the underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.
 
2.6. No Inconsistent Agreements; Additional Rights. The Company will not enter
into, and is not currently a party to, any agreement that is inconsistent with
the rights granted to the holders of Registrable Securities by this Agreement.
 
14

--------------------------------------------------------------------------------


 
2.7. Obligation to Suspend Distribution. (a) Each holder of Registrable
Securities agrees by acquisition of such Registrable Securities that, upon
receipt of any notice from the Company of the happening of any events of the
kind described in Sections 2.4(a)(iii)(C), 2.4(a)(iii)(D)(in any applicable
state) or 2.4(a)(iv), such holder will discontinue disposition of its
Registrable Securities pursuant to the Registration Statement, in the case of
Section 2.4(a)(iv), until the holder receives copies of the supplemented or
amended prospectus contemplated by Section 2.4(a)(iv), or in any case until the
holder is advised in writing by the Company that the use of the prospectus may
be resumed, and receives copies of any additional or supplemental filings that
are incorporated by reference in the prospectus and, if so directed by the
Company, the holder will deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such holder’s possession, of
the prospectus covering such Registrable Securities that are current at the time
of the receipt of such notice. In the event that the Company shall give any such
notice in respect of a Demand Registration, the period during which the
applicable Registration Statement is required to be maintained effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when each seller of
Registrable Securities covered by such Registration Statement either receives
the copies of the supplemented or amended prospectus contemplated by
Section 2.4(a)(iv) or is advised in writing by the Company that the use of the
prospectus may be resumed.
 
(b) In the case of a resale registration on Form S-3 pursuant to Section 2.1,
upon any suspension by the Company, pursuant to a written insider trading
compliance program adopted by the Company’s board of directors, of the ability
of all “insiders” covered by such program to transact in the Company’s
securities because of the existence of material non-public information, each
holder of Registrable Securities included in any registration shall immediately
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until the
restriction on the ability of “insiders” to transact in the Company’s securities
is removed.
 
2.8. Registration Expenses. (a) The Company shall pay all of the expenses set
forth in this paragraph (a) in connection with a registration under this
Agreement of Registrable Securities. Such expenses are (i) all registration and
filing fees, and any other fees and expenses associated with filings required to
be made with the SEC or the NASD, (ii) all fees and expenses of compliance with
state securities or “Blue Sky” laws, (iii) all printing, duplicating, word
processing, messenger, telephone, facsimile and delivery expenses (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with The Depository Trust Company and of printing
prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent certified public accountants of the Company, (v) Securities Act
liability insurance or similar insurance if the Company so desires and (vi) all
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange or the quotation of the Registrable
Securities on any inter-dealer quotation system. In addition, in all cases the
Company shall pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any audit and the fees and expenses of any
other Persons retained by the Company, including any special experts. In
addition, the Company shall pay all reasonable fees and disbursements not to
exceed $200,000 of one law firm or other counsel selected by the holders of a
majority of the Registrable Securities being registered.
 
15

--------------------------------------------------------------------------------


 
(b) The Company shall not be required to pay any other costs or expenses in the
course of the transactions contemplated hereby, including underwriting discounts
and commissions and transfer taxes attributable to the sale of Registrable
Securities and the fees and expenses of any counsel to any holder of Registrable
Securities other than as provided pursuant to the last sentence of the preceding
paragraph (a), or of counsel to the underwriters.
 
2.9. Indemnification. (a) Indemnification by the Company. The Company agrees to
indemnify and hold harmless, to the full extent permitted by law, each holder of
Registrable Securities and their respective officers, directors, employees,
advisors and agents and each Person who controls, is controlled by, or is under
common control with (within the meaning of the Securities Act) such Persons from
and against any and all losses, claims, damages, liabilities (or actions,
proceedings or settlements in respect thereof, whether or not such indemnified
party is a party thereto) and expenses (including reasonable costs of
investigation and legal expenses), joint or several (each, a “Loss” and
collectively “Losses”), arising out of or based upon (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement
under which such Registrable Securities were registered under the Securities Act
(including any final, preliminary or summary prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein or otherwise incident thereto), (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus or
preliminary prospectus, in light of the circumstances under which they were
made) not misleading or (iii) any violation by the Company of the Securities Act
in connection with a Registration Statement; provided, however, that the Company
shall not be liable to any indemnified party in any such case to the extent that
any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in any such Registration
Statement in reliance upon and in conformity with written information furnished
to the Company by such holder expressly for use in the preparation thereof; and
provided, further, that the Company will not be liable to any indemnified party
in any case to the extent that any such Loss arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in any final, preliminary or summary prospectus if such untrue statement or
alleged untrue statement or omission or alleged omission is corrected in an
amendment or supplement to such prospectus which has been made available to the
holders a reasonable time prior to any sale of the Registrable Securities and
the relevant holder of Registrable Securities fails to deliver such prospectus
as so amended or supplemented, if such delivery is required under applicable law
or the applicable rules of any securities exchange, prior to or concurrently
with the sales of the Registrable Securities to the Person asserting such loss,
claim, damage, liability or expense. This indemnity shall be in addition to any
liability the Company may otherwise have. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of any
indemnified party.
 
16

--------------------------------------------------------------------------------


 
(b) Indemnification by the Holders. Each selling holder of Registrable
Securities agrees (severally and not jointly) to indemnify and hold harmless, to
the full extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act)
from and against any Losses resulting from any untrue statement of a material
fact or any omission of a material fact required to be stated in the
Registration Statement under which such Registrable Securities were registered
under the Securities Act (including any final, preliminary or summary prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein), or necessary to make the
statements therein (in the case of a prospectus or preliminary prospectus, in
light of the circumstances under which they were made) not misleading, to the
extent, but only to the extent, that such untrue statement or omission had been
contained in any information furnished in writing by such selling holder to the
Company specifically for inclusion in such Registration Statement and was not
corrected in a subsequent writing prior to or concurrently with the sale of the
Registrable Securities to the Person asserting such loss, claim, damage,
liability or expense. This indemnity shall be in addition to any liability such
holder may otherwise have; provided that the obligations of the selling holder
under this Section 2.9(b) shall not apply to amounts paid in settlement of any
such Losses if such settlement is effected without the consent of such holder
(such consent not to be unreasonably withheld). Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Company or any indemnified party. In no event shall the liability of any
selling holder of Registrable Securities hereunder be greater in amount than the
dollar amount of the proceeds received by such holder under the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided, however, that any delay or failure to so notify the indemnifying
party shall relieve the indemnifying party of its obligations hereunder only to
the extent, if at all, that it is actually and materially prejudiced by reason
of such delay or failure) and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to select and employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such Person unless (A) the indemnifying party has agreed in
writing to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim within a reasonable time after having
received notice of such claim from the Person entitled to indemnification
hereunder and to employ counsel reasonably satisfactory to such Person, (C) in
the reasonable judgment of any such Person, based upon advice of its counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims or (D) based on advice of counsel, the indemnified party
has reasonably concluded that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party such that the indemnifying party’s
assumption of defense of the indemnified party would be likely to adversely
affect the defense of the indemnified party (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its consent, but such consent may not be unreasonably withheld;
provided, however, that an indemnifying party shall not be required to consent
to any settlement involving the imposition of equitable remedies or involving
the imposition of any material obligations on such indemnifying party other than
financial obligations for which such indemnified party will be indemnified
hereunder. If the indemnifying party assumes the defense, the indemnifying party
shall have the right to settle such action without the consent of the
indemnified party; provided, however, that the indemnifying party shall be
required to obtain such consent (which consent shall not be unreasonably
withheld) if the settlement includes any admission of wrongdoing on the part of
the indemnified party or any restriction on the indemnified party or its
officers or directors. No indemnifying party shall consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to each indemnified party
of an unconditional release from all liability in respect to such claim or
litigation. The indemnifying party or parties shall not, in connection with any
proceeding or related proceedings, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm at any one time
for all such indemnified party or parties unless (x) the employment of more than
one counsel has been authorized in writing by the indemnifying party or parties,
(y) a conflict or potential conflict exists or may exist (based on advice of
counsel to an indemnified party) between such indemnified party and the other
indemnified parties or (z) based on advice of counsel, an indemnified party has
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to the other indemnified
parties, in each of which cases the indemnifying party shall be obligated to pay
the reasonable fees and expenses of such additional counsel or counsels.
 
17

--------------------------------------------------------------------------------


 
(d) Contribution. If for any reason the indemnification provided for in the
paragraphs (a) and (b) of this Section 2.9 is unavailable to an indemnified
party or insufficient to hold it harmless as contemplated by paragraphs (a) and
(b) of this Section 2.9, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party on the other. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of material fact or the omission or alleged omission to
state a material fact relates to information supplied by the indemnifying party
or the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. Notwithstanding anything in this Section 2.9(d) to the contrary, no
indemnifying party (other than the Company) shall be required pursuant to this
Section 2.9(d) to contribute any amount in excess of the amount by which the net
proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the Losses of the indemnified parties relate
exceeds the amount of any damages which such indemnifying party has otherwise
been required to pay by reason of such untrue statement or omission. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 2.9(d) were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. If indemnification is available
under this Section 2.9, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Sections 2.9(a) and 2.9(b)
hereof without regard to the relative fault of said indemnifying parties or
indemnified party.
 
18

--------------------------------------------------------------------------------


 
2.10. Rule 144. The Company covenants that it shall use its best efforts to file
any reports required to be filed by it under the Securities Act and the Exchange
Act and shall take such further action as the holders of Registrable Securities
may reasonably request, all to the extent required from time to time to enable
such holders to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, as such Rules may be amended from time to time, or any
similar Rule or regulation hereafter adopted by the Commission.
 
SECTION 3. MISCELLANEOUS 
 
3.1. Term. This Agreement shall terminate upon earlier of (i) the tenth
anniversary of the date of this Agreement or (ii) the date as of which all of
the Registrable Securities have been sold pursuant to a Registration Statement
(but in no event prior to the applicable period referred to in Section 4(3) of
the Securities Act and Rule 174 thereunder). The provisions of Section 2.9 and
Section 2.10 shall survive any termination.
 
3.2. Notices. All notices, other communications or documents provided for or
permitted to be given hereunder, shall be made in writing and shall be given
either personally by hand-delivery, by facsimile transmission, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery:


(a) if to the Company to:
 
NTR ACQUISITION CO.
100 Mill Plain Road, Suite 320
Danbury, CT 06811
Attention: Chief Executive Officer
Fax: (203) 546-3523
 
with a copy to:
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10003
Attention: Raymond B. Check, Esq.
Fax: (212) 225-3999
 
19

--------------------------------------------------------------------------------


 
(b) if to Occidental, to:
 
Occidental Petroleum Investment Co.
10889 Wilshire Boulevard
Los Angeles, CA 90024
 
Each holder, by written notice given to the Company in accordance with this
Section 3.2, may change the address to which notices, other communications or
documents are to be sent to such holder. All notices, other communications or
documents shall be deemed to have been duly given: (i) at the time delivered by
hand, if personally delivered; (ii) when receipt is acknowledged in writing by
addressee, if by facsimile transmission; (iii) five business days after having
been deposited in the mail, postage prepaid, if mailed by first class mail; or
(iv) on the first business day with respect to which a reputable air courier
guarantees delivery; provided, however, that notices of a change of address
shall be effective only upon receipt.
 
3.3. Successors, Assigns and Transferees.
 
(a) The registration rights of any holder under this Agreement with respect to
any Registrable Securities may be transferred and assigned, provided, however,
that no such assignment shall be binding upon or obligate the Company to any
such assignee unless and until the Company shall have received notice of such
assignment as herein provided and a written agreement of the assignee to be
bound by the provisions of this Agreement. Any transfer or assignment made other
than as provided in the first sentence of this Section 3.3 shall be null and
void.
 
(b) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
 
3.4. Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED WITHIN THAT STATE. To the fullest extent
permitted by applicable law, each party hereto (i) agrees that any claim, action
or proceeding by such party seeking any relief whatsoever arising out of, or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought only in the United States District Court for the Central District of
California and in any California State court located in Los Angeles County and
not in any other State or Federal court in the United States of America or any
court in any other country, (ii) agrees to submit to the exclusive jurisdiction
of such courts located in the State of California for purposes of all legal
proceedings arising out of, or in connection with, this Agreement or the
transactions contemplated hereby and (iii) irrevocably waives any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.
 
20

--------------------------------------------------------------------------------


 
3.5. Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
3.6. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained therein.
 
3.7. Amendment; Waiver.
 
(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by the Company and the holders of a majority of Registrable Securities of each
class then outstanding. Each holder of any Registrable Securities at the time or
thereafter outstanding shall be bound by any amendment, modification, waiver or
consent authorized by this Section 3.7(a), whether or not such Registrable
Securities shall have been marked accordingly.
 
(b) The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
 
3.8. Counterparts. This Agreement may be executed in any number of separate
counterparts and by the parties hereto in separate counterparts each of which
when so executed shall be deemed to be an original and all of which together
shall constitute one and the same agreement.
 
21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first written above.
 
NTR ACQUISITION CO.
   
By:
 
Name:
 
Title:
 

 
Address:
100 Mill Plain Road
 
Suite 320
 
Danbury, CT 06811

 
 
OCCIDENTAL PETROLEUM INVESTMENT CO.
   
By:
 
Name:
 
Title:
 

 
Address:
10889 Wilshire Blvd.
 
Los Angeles, CA 90024



22

--------------------------------------------------------------------------------



